    Case 15-11802-VFP          Doc 83    Filed 01/24/20 Entered 01/24/20 16:47:30               Desc Main
                                         Document     Page 1 of 1




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

In Re:                                                        Case No.:    15-11802
                                                                           _______________________
Victoria Cranston
                                                              Chapter:     13
                                                                           _______________________

                                                              Judge:        VFP
                                                                           _______________________




                        CERTIFICATION IN SUPPORT OF DISCHARGE


         Victoria Cranston
     I, ____________________________________________, debtor in this case, certify as
     follows:


          1. All payments required to be made by me under my plan have been made and are paid
             in full.

             ✔ I am not required to pay domestic support obligations.
          2. ☐

             ☐ I am required to pay domestic support obligations and I have paid all amounts

             payable under court order or statute that were due on or before the date of this
             certification.


     I certify under penalty of perjury that the above is true.



           1/24/20
     Date: ______________________                           /s/ Victoria Cranston
                                                            _________________________________
                                                            Debtor’s Signature

         IMPORTANT:
     •    Each debtor in a joint case must file a separate Certification in Support of Discharge.
     •    A discharge will not be entered for a debtor who fails to file a completed Certification in
          Support of Discharge.

                                                                                                    rev.8/1/18
